Name: Council Regulation (EC) No 1401/1999 of 24 June 1999 fixing, for the period from 1 July to 31 December 1999, the intervention price for adult bovine animals
 Type: Regulation
 Subject Matter: prices;  agricultural policy;  means of agricultural production
 Date Published: nan

 EN Official Journal of the European Communities30. 6. 1999 L 164/11 COUNCIL REGULATION (EC) No 1401/1999 of 24 June 1999 fixing, for the period from 1 July to 31 December 1999, the intervention price for adult bovine animals THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), and in particular the second subpara- graph of Article 6(2) thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parlia- ment (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas: When fixing the common agricultural prices each year, account should be taken of the objectives of the common agricultural policy; the objectives of the common agricul- tural policy are in particular to guarantee a fair standard of living for the agricultural community and to ensure that supplies are available and that they reach consumers at reasonable prices; the reform of the beef and veal sector fixes the intervention price for the period 1 January to 30 June 2000; these factors result in the intervention price fixed for the period 1 July 1998 to 30 June 1999 by Council Regulation (EC) No 1364/98 of 26 June 1998 fixing, for the 1998/1999 marketing year, the intervention price for adult bovine animals (5), being retained for the period 1 July to 31 December 1999, HAS ADOPTED THIS REGULATION: Article 1 For the period from 1 July to 31 December 1999, the intervention price for carcases of male animals in category R3 of the Community scale for the classification of carcases of adult bovine animals laid down in Regulation (EEC) No 1208/81 (6) shall be EUR 347,5 per 100 kilo- grams deadweight. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 24 June 1999. For the Council The President J. TRITTIN (1) OJ L 148, 28.6.1968, p. 24. Regulation as last amended by Regulation (EC) No 1254/1999 (OJ L 160, 26.6.1999, p. 21). (2) OJ C 59, 1.3.1999, p. 24. (3) Opinion delivered on 14 April 1999 (not yet published in the Official Journal). (5) OJ L 185, 30.6.1998, p. 7. (4) Opinion delivered on 28 April 1999 (not yet published in the Official Journal). (6) OJ L 123, 7.5.1981, p. 3. Regulation as last amended by Regulation (EEC) No 1026/91 (OJ L 106, 26.4.1991, p. 2).